 1                                                       CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
                                   UNITED STATES DISTRICT COURT
 6
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8   UNITED STATES OF AMERICA,                          )   No. CR18-006RSM
                                                        )
 9                        Plaintiff,                    )
                                                        )   ORDER GRANTING UNOPPOSED
10                   v.                                 )   MOTION TO EXTEND PRETRIAL
                                                        )   MOTIONS DEADLINE
11   JAMIE BARTELS,                                     )
                                                        )
12                        Defendant.                    )
13
14              THE COURT has considered the unopposed motion to extend the pretrial

15   motions deadline and the record in this case. The Court makes the following findings:
                1.        The requested extension is reasonable based upon the short extension
16
     requested, the seriousness of the charges, the defense’s need for additional time to
17
     consult with and advise Mr. Bartels, and the defense’s need for additional time to then
18
     complete and file pretrial motions.
19
                2.        The Court further finds that the ends of justice will be served by ordering
20
     an extension for the time in which to file pretrial motions.
21              ORDERED that pretrial motions shall be filed no later than August 30, 2019.
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
                                                                       FEDERAL PUBLIC DEFENDER
           ORDER EXTENDING PRETRIAL                                       1601 Fifth Avenue, Suite 700
           MOTIONS DEADLINE                                                 Seattle, Washington 98101
           (USA v. Jamie Bartels; CR18-006RSM)   -1                                    (206) 553-1100
 1          DONE this 26th day of August, 2019.
 2
 3
 4
 5                                                A
                                                  RICARDO S. MARTINEZ
 6                                                UNITED STATES DISTRICT JUDGE

 7
 8
 9
10   Presented by:
11   s/ Vanessa Pai-Thompson
     s/ Nancy Tenney
12   Assistant Federal Public Defenders
     Attorneys for Jamie Bartels
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                              FEDERAL PUBLIC DEFENDER
       ORDER EXTENDING PRETRIAL                                  1601 Fifth Avenue, Suite 700
       MOTIONS DEADLINE                                            Seattle, Washington 98101
       (USA v. Jamie Bartels; CR18-006RSM)   -2                               (206) 553-1100
